DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Status of Claims
Claims 11-13 are newly added.  Claims 1-13 are pending in this application and examined in this Office Action.

Status of Rejections
 	New grounds of rejection are set forth below in view of the amendments to the claims.   Arguments remaining pertinent are addressed at the end of the Office Action.

	1	The rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Kuo et al., Gasteroenterology, 134(7): 2111-2121, 2008, as evidenced by Lee et al., Hepatology, 40: 1275-1284, 2004; and WO 2014/196929A1, Chen et al., published December 11, 2014 and Locke et al., Annals of Surgery * Volume 248, Number 3, September 2008 is withdrawn in view of the amendments to the claims.

	2.	The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Kuo et al., Gasteroenterology, 134(7): 2111-2121, 2008, as evidenced by Lee et al., Hepatology, 40: 1275-1284, 2004; and WO 2014/196929A1, Chen et al., published December 11, 2014 and Locke et al., Annals of Surgery * Volume 248, Number 3, September 2008, as applied to claims 1-9 above, and further in view of Washburn et al., Gastroenterology. 2011 April; 140(4): 1834-1344, is withdrawn in view of the amendments to the claims.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 1, 2, 4-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (“Mesenchymal stem cells restore CCl4-induced liver injury by an antioxidative process,” Cell Biol. Int. (2012) 36, 1267–1274) (Cho) in view of Kuo (of record), Law et al (“Mesenchymal stem cell and regenerative medicine: regeneration versus immunomodulatory challenges,” Am J Stem Cell 2013;2(1):22-38) (Law) and Chen (of record). 

	Cho discloses (page 2, left column, “experimental design”) C57BL/6 mice (the claimed “wherein the murine is a normal immune murine;” claim 1, part b) were injected intraperitoneally once per day on two consecutive days with 10% (v/v) CCl4 to create the claimed “normal murine with liver damage.”  Cho discloses the mice were injected with mouse MSC via the tail vein (page 2, left column, “experimental design”).  Cho discloses the  MSCs home and engraft in injured tissue (page 1, right column, top paragraph) and differentiate into hepatocytes, and can be induced to express markers of hepatocyte differentiation (page 1, right column, second paragraph) and rescued liver failure.  Cho discloses the MSC were murine.
	
	Regarding claim 4, Cho discloses(page 2, left column, “Experimental Design”) the mice were injected intraperitoneally once per day on two consecutive days with 10% (v/v) CCl4 (the claimed “establishing the murine with liver damage by administering a liver damaging drug;” claim 4 (b2)) (the claimed “administering the liver damaging drug several times;” claim 5 (b4)). 
	Regarding claim 4 (b1), Cho discloses the mouse was a C57BL/6 mice. Kuo discloses (page 2, left column, “Animal Model”) the mouse was a Nonobese diabetic severe combined immunodeficient (NOD-SCID) mouse. The prior art discloses different strains of test mice are used to create dual humanized murine models.  The choice of a particular mouse strain is research-goal dependent and within the purview of one of ordinary skill in the art. 
	 Regarding claim 6, Cho discloses (page 2, left column, “Mice”) the mouse was a C57BL/6 mice, the claimed “wherein the test murine is a normal immune mouse”) and that the liver damage caused by the CCl4 was acute liver injury (page 3, right column, bottom paragraph) (the claimed “acute liver damage”).
	Regarding claim 7, Cho discloses (page 2, left column, “Experimental Design”) the CCl4 (the claimed “liver damaging drug”) is administered via intraperitoneal injection (the claimed “intraperitoneal injection”). 
	Cho discloses (page 2, left column “Mice”)  the mice were 6 weeks old (claim 13).
	Cho differs from the claims in that the document fails to disclose injection of human bone marrow mesenchymal stem cells into a normal immune murine with liver damage to obtain a dual humanized murine comprising human liver cells and human immune cells (first issue) or injecting the dual humanized murine with hepatotropic viruses to obtain a dual humanized murine model of chronic viral hepatitis (second issue).  

A.	obtaining a dual humanize murine comprising human liver cells and human immune cells (first issue):
	However, Kuo and Law cure the deficiency.
	Kuo discloses injection (the claimed “transplanting”) of human MSCs into murines with liver damage and that the injected human MSCs were isolated from bone marrow (page 2, “cells”) (the claimed “human bone marrow mesenchymal stem cells;” claim 1(a)) (the claimed “obtaining a single type of human bone marrow mesenchymal stem cells;” claim 1, part a)) (the claimed “wherein the human stem cells are isolated and cultured;” claim 2).
	Regarding the limitation that the single cell type produces a liver cell and an immune cell this would be inherent result of Kuo’s method.
	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	Kuo teaches transplantation of the same cell type (human bone-marrow derived MSCs) in mice identical to the instant disclosure (the claimed normal immune mice), therefore the property of producing a liver cell and immune cell dual humanized mouse would be necessarily present (the claimed “transplanting the single type of human bone marrow mesenchymal stem cell into a murine;” claim 1, part b) (the claimed “obtaining a dual humanized murine comprising one or more human liver cells and one or more human immune cells;” claim 1, part c).
	Kuo discloses (page 2, right column, bottom paragraph) transplantation of 4 different cell doses of human bone marrow mesenchymal stem cells into a murine with liver damage ranging between 1.4  X 106 and 4.2  X 107 cells, a value falling within the claimed 1 x 10 4-8 cells (claim 4 (b3)).  Kuo discloses (page 2, right column, bottom paragraph) the cells were intrasplenically transplanted (the claimed “spleen injection;” claim 8).
	 Law discloses (abstract) the suppressive effects of mesenchymal stem cells on immune cells, including T cells, B cells, NK cells and DC cells and suggests MSCs as a novel therapy for GVHD (graft versus host disease) and other autoimmune disorders. Law discloses (abstract) since the cells by themselves are non-immunogenic, tissue matching between MSC donor and recipient is not essential and MSC may be the first cell type able to be used as an “off-the-shelf” therapeutic product. Law discloses (abstract) following a successful transplantation, the migration of MSC to the site of injury refers to the involvement of chemokines and chemokine receptors of respective specificity. Law discloses (abstract)  it has been demonstrated that cultured MSCs have the ability to engraft into healthy as well as injured tissue and can differentiate into several cell types in vivo, which facilitates MSC to be an ideal tool for regenerative therapy in different disease types. 
	Law discloses (page 2, second paragraph) it is known in the art that human MSCs express CD29 and CD90 and that the are negative for expression of CD43 and CD45 (claim 11).
	Regarding claim 12, Law discloses (page 2, second paragraph) it is known in the art that MSCs express CD73, CD90 and CD105.  Law discloses (page 3, right column, second paragraph) that MSCS do not express CD34, CD45, CD11b, CD14, CD19, CD79a and HLA-DR (page 3, right column, second paragraph). Law does not specifically identify the MSCs as human MSCs.  However, Applicant’s specification page 10, top paragraph, identifies the markers disclosed by Law as human bone marrow mesenchymal cell markers. 
	It would have been obvious to one of ordinary skill to modify the Cho method by injecting human bone marrow MSCs into a murine with liver damage as suggested by Kuo in order to obtain a dual humanized murine model wherein the murine expressed both human liver cells and human immune cells. 
	One of ordinary skill would have had a reasonable expectation of success in obtaining a dual humanized murine model wherein the murine expressed both human liver cells and human immune cells in view of the teachings of Cho that the MSCs home and engraft in injured tissue (page 1, right column, top paragraph) and differentiate into hepatocytes and Law that the MSCs are nonimmunogenic and would not raise an immune response. 
	One of ordinary skill would have been motivated to obtain a dual humanized murine model in view of the teachings of Kuo that bone marrow– derived mesenchymal stem cell– based therapy can be used for treatment of liver diseases (Abstract) and Law disclosing MSC to be an ideal tool for regenerative therapy in different disease types.  

B.	injecting the dual humanized murine with hepatotropic viruses to obtain a dual humanized murine model of chronic viral hepatitis (second issue):

	Cho, Kuo, and Law differ from the claims in that the documents fail to disclose injecting the dual humanized murine with hepatotropic viruses to obtain a dual humanized murine model of chronic viral hepatitis (second issue).  However, Chen cures the deficiency.
	Chen discloses [033],  [078] administration of HBV or HCV in humanized mouse models.  Chen discloses (Abstract) methods of infecting humanized mice. Chen discloses that hepatitis C virus (HCV) was injected by intravenous tail-vein injection (page 19, lines 13-14) (the claimed “injecting the dual humanized murine with a hepatotropic virus;” claim 1 (d))(the claimed “hepatropic virus injected via peripheral intravenous injection;” claim 9). 
	Chen teaches methods of characterizing changes in viral quasispecies during HBV or HCV infection by using a mouse humanized mouse model [098]. 
	It would have been obvious to one of ordinary skill to modify the Cho Kuo Law dual humanized murine model by injecting the humanized mouse model with a hepatropic virus as suggested by Chen in view of the teachings of Chen that humanized mouse models can be used to determine the level(s) of infection and disclosing use of an infected mouse to screen for various anti-HBV or anti-HCV therapeutics, or to characterize changes in viral quasi-species during HBV or HCV infection (the claimed “injecting the dual humanized murine with one or more types of hepatotropic viruses;” claim 1(d)).
	One of ordinary skill would have had a reasonable expectation of success in injecting a dual humanized murine model with a hepatropic virus and obtaining a mouse model of chronic viral hepatitis virus in view of the teachings of Chen successfully obtaining a humanized mouse model of chronic hepatic diseases (the claimed “obtaining a hepatropic virus infected liver cell and immune cell dual humanized murine, thereby constructing the dual humanize murine model of chronic viral hepatitis;” claim 1(e)). 
	One of ordinary skill would have been motivated to obtain a dual humanized murine model of chronic viral hepatitis in view of the teachings of Chen that the mice can be used to screen for various anti-HBV or anti-HCV therapeutics (abstract). 

2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (above), Kuo (above), Law (above) and Chen (above) as applied to claims 1, 2, 4-9, 11-13 above and further in view of Lee (above).
	The teachings of Cho, Kuo, Law and Chen above are incorporated herein in their entirety.  Cho, Kuo, Law and Chen differ from the claims in that the documents fail to discloses the culturing and subculturing of the human stem cells.  However, Lee cures the deficiency.
	Lee discloses (page 2, left column, bottom paragraph) human mesenchymal stem cells were obtained from bone marrow and purified by negative immunodepletion followed by density gradient centrifugation (the claimed “obtaining purified human stem cells;” claim 3(i)). Lee discloses (page 2, right column, top paragraph) the cells were cultured in expansion media and subcultured twice weekly (the claimed “culturing and subculturing  the purified human stem cells;” claim 3 (ii)). Lee discloses the cells were further cultured to obtain single cell derived, clonally expanded MSCs (right column second paragraph). 
	 Lee differs from the claims in that the document does not teach that the cells are cultured in an incubator at 20°C to 40°C, 2% to 10% CO2.  However, Cho discloses culture of murine mesenchymal stem cells and that the cells were incubated at 30C in 5% CO2, values falling within the claimed ranges of 20C to 40C and 2% to 10% CO2 (claim 3 (iii)).  
	It would have been obvious to one of ordinary skill to utilize the culture methods of Cho for culture of human mesenchymal stem cells in view of the teachings of Cho that the method were successfully used for culture of mesenchymal stem cells. 
	One of ordinary skill would have had a reasonable expectation of success in culturing human mesenchymal stem cells at 20C to 40C and 2% to 10% CO2 in view of the teachings of Cho culturing murine mesenchymal stem cells under those conditions. 

3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (above), Kuo (above), Law (above) and Chen (above) as applied to claims 1, 2, 4-9, 11-13 above and further in view of Washburn (above).  The teachings Cho, Kuo, Law and Chen above are incorporated herein in their entirety.
	Cho, Kuo, Law and Chen differ from the claims in that the documents fail to disclose measuring the viral load.  However, Washburn cures the deficiency.
	Washburn discloses measuring the HCV viral load in the mouse tissue 1-4 months post-infection and also measuring at 32 and 34 days post infection (HCV infection leads to liver infiltration and hepatitis in AFC8-hu HSC/Hep mice and Table 2).  Measurement at 32 and 34 days post infection is an obvious variation of the claimed “measuring the viral load at least one within 3-30 days after infection.”  
	It would have been obvious to one of ordinary skill to modify the Cho, Kuo, Law and Chen method by measuring the viral load as taught by Washburn to confirm that the humanized mouse is successfully infected with the hepatotropic virus, and further, to continue to measure the viral load to determine the levels of liver infiltration and infection in the humanized mouse model.
	One of ordinary skill would have had a reasonable expectation of success in measuring the viral load in view of the teachings of Washburn that the viral load was successfully measured in a similar time frame of 32 and 34 days. 

Response to Arguments
Applicant’s arguments, filed 05/31/2022, have been considered but not found persuasive.  Locke is no longer a reference of a rejection.

	1.	Applicants argue that 	
With respect to claim 1, Applicant submits that claim 1 has been amended to require the murine to have normal immune system (i.e., the murine is normal immune murine, not immunodeficient/immunocompromised). Such amendment has made the claimed invention substantially different from the prior art teachings. As one of ordinary skill in the art readily recognizes it, in the cited references (e.g., Kuo et al., Chen, and Locke), the stem cells were administered into an immunodeficient/immunocompromised murine. The reason is that a murine having a normal immune system would recognize the human stem cells as foreign cells, and its immune system would target the foreign human stem cells so as to prevent a successful transplant of human stem cells in the murine liver. Therefore, the murine with normal immune system is not recommended for this purpose. Applicant submits that in light of the prior art teachings, one of ordinary skill in the art would not have been motivated or prompted to use the murine with normal immune system as the host for human stem cell transplant.

	In reply and contrary to the arguments, Law, newly cited, discloses (abstract) mesenchymal stem cells have suppressive effects on immune cells, including T cells, B cells, NK cells and DC cells and suggests MSCs as a novel therapy for GVHD (graft versus host disease) and other autoimmune disorders. Law discloses (abstract) since the cells by themselves are non-immunogenic, tissue matching between MSC donor and recipient is not essential.  In view of the teachings of Law, mesenchymal stem cells could be injected into any host, immunocompromised or not, and not raise an immune response.  Therefore, any murine with or without a normal immune system can be used as a host for human mesenchymal stem cells. 

2.	Applicants argue 
However, the inventors of the present patent application were the first group who successfully transplanted human bone marrow mesenchymal stem cells to a murine with normal immune system. This successful transplant was surprising and unexpected in light of the prior art teachings at the time when the present application was filed. In particular, at the time when the present application was filed, none of the prior art teachings have demonstrated successful transplant of one single type of the human bone marrow mesenchymal stem cells into a murine (whether normal immune or not) and then successfully differentiate into both human liver and immune cells within the murine.

	In reply and contrary to the arguments, arguments regarding unexpected results are not persuasive in view of the teachings of Law, disclosing human mesenchymal stem cells are nonimmunogenic.  As discussed, the ability of mesenchymal stem cells to differentiate is an inherent property of the cell.   There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, only that the subject matter is inherent in the prior art reference (MPEP 2112 II).  
	As discussed above, that the single cell type produces a liver cell and an immune cell would be an inherent result of Kuo’s method.
	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	Kuo teaches transplantation of the same cell type (human bone-marrow derived MSCs) in mice identical to the instant disclosure (the claimed normal immune mice), therefore the property of producing a liver cell and immune cell dual humanized mouse would be necessarily present.

3.	Applicants argue
In addition, it was a further surprising discovery to one of ordinary skill in the state of art that not only human stem cells could be successfully transplanted to a murine with normal immune system, but also after the transplant, one single type of human stem cells could differentiate into both human hepatic cells and human immune cells in the murine. None of the prior art teachings has demonstrated that human stem cells once transplanted, are able to differentiate into both human hepatic cells and human immune cells, and all the cited references have shown that the human stem cells were able to differentiate into hepatic cells only to rescue the liver damages.

Considering the fact that the murine used in all the prior art teachings is immunodeficient/immunocompromised, it would be questionable to one of ordinary skill in the art whether the human stem cells are capable of differentiating into human immune cells in the immunodeficient/immunocompromised murine. Therefore, one of ordinary skill in the art would appreciate that the prior art teachings would not have shed any light on how to accomplish the claimed invention, and there is no reasonable expectation of success for one of ordinary skill in the art, relying on the prior art teachings to try to accomplish the claimed invention.


	In reply and contrary to the arguments, as discussed above, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	Kuo teaches transplantation of the same cell type (human bone-marrow derived MSCs) in mice identical to the instant disclosure (the claimed normal immune mice), therefore the property of producing a liver cell and immune cell dual humanized mouse would be necessarily present.
	Law is cited for teaching mesenchymal stem cells are non-immunogenic and transplantation into any murine would not raise an immune response. 

4.	Applicants have not specifically argued the rejection of dependent claims. 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 16



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632